 Case 1:21-cv-00073-WES-LDA Document 1 Filed 02/11/21 Page 1 of 3 PageID #: 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

ROOSEVELT ASSOCIATES, RIGP,.                                  )
                    Plaintiff,                                )      Civil Action No.
                                                              )
v.                                                            )
                                                              )
THE SECRETARY OF HOUSING and URBAN                            )
DEVELOPMENT, ERLA PRICE, BLAKE R. PRICE,                      )
KEVIN SULLIVAN                                                )
                    Defendants.                               )

                                     NOTICE OF REMOVAL

     TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND:

       1.      A petition to judicially Foreclose Tax Lien on property located at 346 High St,

 Cumberland, RI, Assessor’s Plat 4, Lot 191 (the “Property”) by plaintiff, Roosevelt Associates,

 RIGP.(“Plaintiff”) against the United States, acting on behalf of the Secretary of Housing and

 Urban Development (“HUD”), has been filed in Providence Superior Court.

        2.     The document attached as Exhibit A to this Notice is a copy of the Petition; HUD

 Headquarters received a citation advising them of this action on or about January 25, 2021. It does

 not appear, based upon the papers and a review of the records of this Office, that service of process

 has been perfected as to the Attorney General of the United States or the United States Attorney’s

 Office, District of Rhode Island.

        3.     The facts as alleged in the Petition in the above-action represent a civil action

 commenced in state court to foreclose all rights of redemption upon property against which the

 United States of America has or claims ownership or other lien, and in which the United States is

 named as a Defendant. Such action may be removed pursuant to 28 U.S.C. §§ 1444 and/or 28

 U.S.C. § 1442.

       4.      Since the Summons was received by HUD on or about January 25, 2021, Notice of

Removal is timely filed pursuant to 28 U.S.C. § 1446(b).
 Case 1:21-cv-00073-WES-LDA Document 1 Filed 02/11/21 Page 2 of 3 PageID #: 2



       5.      Notice of removal has been provided this date to Plaintiff and the Clerk of the State

of Rhode Island, Providence County Superior Court.

       6.      No defenses, including immunity, are waived by the filing of this Notice of

Removal.

       Wherefore, notice is respectfully given that the captioned matter is removed to the United

States District Court for the District of Rhode Island pursuant to 28 U.S.C. §§ 1442 and 1444. In

accordance with 28 U.S.C. § 1446(d), the filing of a copy of this Notice with the Clerk of Court for

the Superior Court of the State of Rhode Island and issuance of notice to all adverse parties shall

effect the removal, and the state court shall proceed no further with respect to this action unless and

until the case is remanded thereto.

                                                       Respectfully submitted,

                                                       UNITED STATES OF AMERICA

                                                       By its Attorneys,

                                                       AARON L. WEISMAN
                                                       United States Attorney

                                                       s/ Mary Rogers__
                                                       MARY ROGERS
                                                       Assistant U.S. Attorney
                                                       United States Attorney=s Office
                                                       50 Kennedy Plaza, 8th Floor
                                                       Providence, RI 02903
                                                       (401) 709-5000
                                                       (401) 709-5001 (fax)
                                                       Email:mary.rogers@usdoj.gov




                                                   2
 Case 1:21-cv-00073-WES-LDA Document 1 Filed 02/11/21 Page 3 of 3 PageID #: 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of February, 2021, I caused a copy of the within Notice
of Filing of Removal to be forwarded, by postage prepaid mail, to:


       Fernando S. Cunha, Esq
       48 East Manning Street
       Providence, RI 02906

                                                      /s/ Mary Rogers
                                                      Mary Rogers




                                                  3
